DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process) without significantly more. Claim 14 and substantially similar claim 1 recite:
an electromagnetic logging tool that collects at least one measurement of a subterranean formation at a borehole; and (this is a generic computer component performing a necessary step of data gathering, and would include software running on a generic processor that has data input into it)
a processing system that: (again, this would include a generic computer processor)
generates a plurality of earth models of the subterranean formation based on the at least one measurement of the subterranean formation; (a person could mentally imagine various models of the earth based on seeing measurement data)
projects at least one second earth model upon a well path of the borehole; and (a person could mentally imagine these models being superimposed upon a well path)
selects a model of the plurality of earth models based on a spatial correlation between at least one parameter of the selected model and a corresponding at least one parameter of the projected at 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a generic computer component to perform necessary data collection and to provide a generic processing system. The computer component in both cases is recited at a high-level of generality (i.e., as a generic tool performing a generic computer function of receiving data and generating results based on that data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a tool/processing system to perform both the data gathering and calculation steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims 2-13 and 15-20 merely recite additional steps that could be performed mentally, and fall within the scope of the abstract idea (mental processes).  They remain ineligible for the reasons discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20130226461 A1) in view of Li (US 20050140373A1) and Dickens (US 20120080197 A1, cited by applicant on the IDS dated 4/27/2018).
Regarding Claim 1:
Yu does appear to disclose the majority of the claim language, but is not explicitly clear about correlation features or borehole trajectories (i.e. paths).  As such, the Li and Dickens references are relied upon to render these features obvious in combination with Yu, as cited below.
Yu in view of Li and Dickens teaches:
generating a plurality of earth models of the subterranean formation based on at least one measurement of the subterranean formation at a borehole; (Abstract, a formation model database; ¶47 the chosen model is selected from a plurality of down hole tool response models in a formation model database 258 using initial estimated data that includes at least formation resistivity parameters; see also Li ¶153-¶162 ... fast approximated inversions with multiple models are run (box 150) along with an automatic model selection algorithm ...)
projecting at least one second earth model upon a well path of the borehole; and (¶69 the method 511 may comprise running a forward simulation on the model configurations to provide a tool response curve for each reservoir model and combination of transmitters and receivers; ¶85; ¶94 To begin the solution process, a formation model can be chosen from the database using information obtained from an offset well, or with the assistance of other instruments. Since the instrument transmitter/receiver spacing is known, as well as the frequency, the best response combination for the instrument can be found within the chosen formation model by finding a valid sensitive range, and then 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the model selection and fitting features of Li to the formation modeling of Yu, in order to aid in improving the inversion results (Li, Abstract).
selecting a model of the plurality of earth models based on a spatial correlation between at least one parameter of the selected model and a corresponding at least one to parameter of the projected at least one second earth model. (¶47 the chosen model is selected from a plurality of down hole tool response models in a formation model database 258 using initial estimated data that includes at least formation resistivity parameters; examiner notes that resisivity parameters are spatial parameters and matching resisitivity falls within the scope of correlating physical parameters; see also Dickens ¶25 In addition to resistivity information obtained by inverting the electromagnetic data, other types of data may be used to help constrain the resistivity model. Well log data may be used to populate the model near a given well. If seismic reflection data are available for the location, the seismically identified reflectors can be used to correlate the resistivity data between well locations)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the resistivity correlations of Dickens to the formation modeling of Yu as modified by Li, in order to aid in improving the inversion results (Li, Abstract).

Regarding Claim 2:
Yu does not teach in particular:
a misfit of each model of the plurality of earth models is less than a particular threshold value,
the misfit based on a difference between the at least one measurement of the subterranean formation and a predicted measurement based on the corresponding model; and
the selection based on the spatial correlation improves a likelihood that the selected model is more geologically accurate than at least one other of the plurality of earth models, relative to selecting based on the misfit alone.
Li teaches:
a misfit of each model of the plurality of earth models is less than a particular threshold value, (¶51 In one embodiment, the iterative fitting algorithm determines if the fit error is below a pre-defined threshold, and if U converges to a value that is representative of the fitting coefficients.)
the misfit based on a difference between the at least one measurement of the subterranean formation and a predicted measurement based on the corresponding model; and (¶50 formation model as well as the measurements and inversion results. The GUI facilitates interactive definition of inversion parameters, selection of measurements and models for improving the interpretation and generating consistent structure models)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the model selection and fitting features of Li to the formation modeling of Yu, in order to aid in improving the inversion results (Li, Abstract).
Li and Dickens further teach:
the selection based on the spatial correlation improves a likelihood that the selected model is more geologically accurate than at least one other of the plurality of earth models, relative to selecting based on the misfit alone. (¶50 An inversion algorithm is then applied. This algorithm accepts any measurements as input, and then finds the most consistent model to the data. Multiple models are run, and the best model is selected automatically. A typical resistivity profile reconstruction is shown in FIG. 10A, while the corresponding boundary (structure) reconstruction is depicted in FIG. 10B. These results indicate that the solutions are more accurate; see also Dickens ¶25 In addition to resistivity information obtained by inverting the electromagnetic data, other types of data may be used to help constrain the resistivity model. Well log data may be used to populate the model near a given well. If seismic reflection data are available for the location, the seismically identified reflectors can be used to correlate the resistivity data between well locations)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the resistivity correlations of Dickens to the formation modeling of Yu as modified by Li, in order to aid in improving the inversion results (Li, Abstract).

Regarding Claim 3:
Yu teaches:
wherein the selected threshold is based on a noise level corresponding to the at least one measurement. (Abstract, to select a portion of the input data using a formation model chosen from a plurality of down hole tool response models in a formation model database, based on a valid sensitive range for the bed boundary distance and a greatest signal-to-noise ratio (SNR))

Regarding Claim 4:
Yu teaches:
wherein the at least one measurement comprises a resistivity measurement. (¶19 a signal choosing method is presented herein to provide a more accurate and efficient detection of formation resistivity, anisotropy, dip angle, and boundary position, using the measurements of resistivity logging tools)

Regarding Claim 5:
Yu teaches:
wherein generating the plurality of earth models comprises performing a plurality of resistivity inversions based on the at least one measurement, the plurality of resistivity inversions comprising at least a stochastic resistivity inversion or a deterministic resistivity inversion. (¶39 Thus, the number of selection factors depends on the number of available curves in a given formation model, and the number of curves used in the inversion algorithm; ¶74 Thereafter, subsequent inversion solutions are obtained by using information provided by the immediately prior inversion solution, along with newly-acquired data, which is fed into the model and inverted; see also prior citations of Yu describing inversion)

Regarding Claim 6:
Yu does not teach in particular:
wherein projecting the at least one second earth model comprises spatially extrapolating or interpolating the corresponding at least one parameter from at least one second well path to the well path of the borehole.
Dickens teaches:
wherein projecting the at least one second earth model comprises spatially extrapolating or interpolating the corresponding at least one parameter from at least one second well path to the well path of the borehole. (¶49 and use interpolation to fill the space between the receivers to generate additional models used to form the 3-D model. )
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the resistivity correlations of Dickens to the formation modeling of Yu as modified by Li, in order to aid in improving the inversion results (Li, Abstract).

Regarding Claim 7:
Yu does not teach in particular:
wherein the spatial extrapolation or interpolation is based on at least a spatial function or a spatially statistical function.
Dickens teaches:
wherein the spatial extrapolation or interpolation is based on at least a spatial function or a spatially statistical function. (¶49 and use interpolation to fill the space between the receivers to generate additional models used to form the 3-D model. )
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the resistivity correlations of Dickens to the formation modeling of Yu as modified by Li, in order to aid in improving the inversion results (Li, Abstract).

Regarding Claim 8:
Yu teaches:
wherein the at least one second earth model corresponds to at least one well adjacent to the borehole, or comprises a geocellular earth model. (¶72 Estimated values may be obtained from offset well log data, for example.)

Regarding Claim 9:
Yu teaches:
wherein, among the plurality of earth models, the selected model has a strongest degree of spatial correlation with the projected at least one second earth model. (Abstract, to select a portion of the input data using a formation model chosen from a plurality of down hole tool response models in a formation model database, based on a valid sensitive range for the bed boundary distance and a greatest signal-to-noise ratio (SNR))

Regarding Claim 10:
Yu does not teach in particular:
wherein the selected model has a degree of spatial correlation that is above a particular threshold.
Li teaches:
wherein the selected model has a degree of spatial correlation that is above a particular threshold. (¶51 In one embodiment, the iterative fitting algorithm determines if the fit error is below a pre-defined threshold, and if U converges to a value that is representative of the fitting coefficients.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the model selection and fitting features of Li to the formation modeling of Yu, in order to aid in improving the inversion results (Li, Abstract).

Regarding Claim 11:
Yu does not teach in particular:
wherein selecting the model comprises performing at least a cross-correlation, a convolution, or a coherence between the at least one parameter of the selected model and the corresponding at least one parameter of the projected at least one second earth model.
Dickens teaches:
wherein selecting the model comprises performing at least a cross-correlation, a convolution, or a coherence between the at least one parameter of the selected model and the corresponding at least one parameter of the projected at least one second earth model. (¶25 In addition to resistivity information obtained by inverting the electromagnetic data, other types of data may be used to help constrain the resistivity model. Well log data may be used to populate the model near a given well. If seismic reflection data are available for the location, the seismically identified reflectors can be used to correlate the resistivity data between well locations)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the resistivity correlations of Dickens to the formation modeling of Yu as modified by Li, in order to aid in improving the inversion results (Li, Abstract).

Regarding Claim 12:
Yu does not teach in particular:
wherein selecting the model comprises performing a discrete cross-correlation between the at least one parameter of the selected model and the corresponding at least one parameter of the projected at least one second earth model over a portion of the well path of the borehole.
Dickens teaches:
wherein selecting the model comprises performing a discrete cross-correlation between the at least one parameter of the selected model and the corresponding at least one parameter of the projected at least one second earth model over a portion of the well path of the borehole. (¶25 In addition to resistivity information obtained by inverting the electromagnetic data, other types of data may be used to help constrain the resistivity model. Well log data may be used to populate the model near a given well. If seismic reflection data are available for the location, the seismically identified reflectors can be used to correlate the resistivity data between well locations)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the resistivity correlations of Dickens to the formation modeling of Yu as modified by Li, in order to aid in improving the inversion results (Li, Abstract).

Regarding Claim 13:
Yu teaches:
wherein the portion of the well path is based on a sensitivity of a source of the at least one measurement. (Abstract, based on a valid sensitive range for the bed boundary distance )

Regarding Claim 14:
Yu does appear to disclose the majority of the claim language, but is not explicitly clear about correlation features or borehole trajectories (i.e. paths).  As such, the Li and Dickens references are relied upon to render these features obvious in combination with Yu, as cited below.
Yu teaches:

a processing system that: (¶46 The apparatus 200 may further include one or more processors 230)
Yu in view of Li and Dickens teaches:
generates a plurality of earth models of the subterranean formation based on the at least one measurement of the subterranean formation; (Abstract, a formation model database; ¶47 the chosen model is selected from a plurality of down hole tool response models in a formation model database 258 using initial estimated data that includes at least formation resistivity parameters; see also Li ¶153-¶162 ... fast approximated inversions with multiple models are run (box 150) along with an automatic model selection algorithm ...)
projects at least one second earth model upon a well path of the borehole; and (¶69 the method 511 may comprise running a forward simulation on the model configurations to provide a tool response curve for each reservoir model and combination of transmitters and receivers; ¶85; ¶94 To begin the solution process, a formation model can be chosen from the database using information obtained from an offset well, or with the assistance of other instruments. Since the instrument transmitter/receiver spacing is known, as well as the frequency, the best response combination for the instrument can be found within the chosen formation model by finding a valid sensitive range, and then by finding the greatest SNR response in the chosen model; see also Li ¶149 A trajectory of the borehole is projected onto an initial model of the formation.)

selects a model of the plurality of earth models based on a spatial correlation between at least one parameter of the selected model and a corresponding at least one parameter of the projected at least one second earth model. (¶47 the chosen model is selected from a plurality of down hole tool response models in a formation model database 258 using initial estimated data that includes at least formation resistivity parameters; examiner notes that resisivity parameters are spatial parameters and matching resisitivity falls within the scope of correlating physical parameters; see also Dickens ¶25 In addition to resistivity information obtained by inverting the electromagnetic data, other types of data may be used to help constrain the resistivity model. Well log data may be used to populate the model near a given well. If seismic reflection data are available for the location, the seismically identified reflectors can be used to correlate the resistivity data between well locations)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the resistivity correlations of Dickens to the formation modeling of Yu as modified by Li, in order to aid in improving the inversion results (Li, Abstract).

Regarding Claim 15:
Yu does not teach in particular:
a misfit of each model of the plurality of earth models is less than a particular threshold value,
the misfit based on a difference between the at least one measurement of the subterranean formation and a predicted measurement based on the corresponding model; and
the selection based on the spatial correlation improves a likelihood that the selected model is more geologically accurate than at least one other of the plurality of earth models, relative to selecting based on the misfit alone.
Li teaches:
a misfit of each model of the plurality of earth models is less than a particular threshold value, (¶51 In one embodiment, the iterative fitting algorithm determines if the fit error is below a pre-defined threshold, and if U converges to a value that is representative of the fitting coefficients.)
the misfit based on a difference between the at least one measurement of the subterranean formation and a predicted measurement based on the corresponding model; and (¶50 formation model as well as the measurements and inversion results. The GUI facilitates interactive definition of inversion parameters, selection of measurements and models for improving the interpretation and generating consistent structure models)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the model selection and fitting features of Li to the formation modeling of Yu, in order to aid in improving the inversion results (Li, Abstract).
Li and Dickens further teach:
the selection based on the spatial correlation improves a likelihood that the selected model is more geologically accurate than at least one other of the plurality of earth models, relative to selecting based on the misfit alone. (¶50 An inversion algorithm is then applied. This algorithm accepts any measurements as input, and then finds the most consistent model to the data. Multiple models are run, and the best model is selected automatically. A typical resistivity profile reconstruction is shown in FIG. 10A, while the corresponding boundary (structure) reconstruction is depicted in FIG. 10B. These results indicate that the solutions are more accurate; see also Dickens ¶25 In addition to resistivity information obtained by inverting the electromagnetic data, other types of data may be used to help constrain the resistivity model. Well log data may be used to populate the model near a given well. If seismic reflection data are available for the location, the seismically identified reflectors can be used to correlate the resistivity data between well locations)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the resistivity correlations of Dickens to the formation modeling of Yu as modified by Li, in order to aid in improving the inversion results (Li, Abstract).

Regarding Claim 16:
Yu does not teach in particular:
the processing system projects the at least one second earth model by spatially extrapolating or interpolating the corresponding at least one parameter from at least one second well path to the well path of the borehole; and
the spatial extrapolation or interpolation is based on at least a spatial function or a spatially statistical function.
Dickens teaches:
the processing system projects the at least one second earth model by spatially extrapolating or interpolating the corresponding at least one parameter from at least one second well path to the well path of the borehole; and (¶49 and use interpolation to fill the space between the receivers to generate additional models used to form the 3-D model. )
the spatial extrapolation or interpolation is based on at least a spatial function or a spatially statistical function. (¶49 and use interpolation to fill the space between the receivers to generate additional models used to form the 3-D model. )
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the resistivity correlations of Dickens to the formation modeling of Yu as modified by Li, in order to aid in improving the inversion results (Li, Abstract).

Regarding Claim 17:
Yu teaches:
wherein the at least one second earth model corresponds to at least one well adjacent to the borehole, or comprises a geocellular earth model. (¶72 Estimated values may be obtained from offset well log data, for example.)

Regarding Claim 18:
Yu teaches:
wherein, among the plurality of earth models, the selected model has a strongest degree of spatial correlation with the projected at least one second earth model. (Abstract, to select a portion of the input data using a formation model chosen from a plurality of down hole tool response models in a formation model database, based on a valid sensitive range for the bed boundary distance and a greatest signal-to-noise ratio (SNR))

Regarding Claim 19:
Yu does not teach in particular:
wherein the processing system selects the model by performing at least a cross-correlation, a convolution, or a coherence between the at least one parameter of the selected model and the corresponding at least one parameter of the projected at least one second earth model.
Dickens teaches:
wherein the processing system selects the model by performing at least a cross-correlation, a convolution, or a coherence between the at least one parameter of the selected model and the corresponding at least one parameter of the projected at least one second earth model. (¶25 In addition to resistivity information obtained by inverting the electromagnetic data, other types of data may be used to help constrain the resistivity model. Well log data may be used to populate the model near a given well. If seismic reflection data are available for the location, the seismically identified reflectors can be used to correlate the resistivity data between well locations)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the resistivity correlations of Dickens to the formation modeling of Yu as modified by Li, in order to aid in improving the inversion results (Li, Abstract).

Regarding Claim 20:
Yu does not teach in particular:
wherein the processing system selects the model by performing a discrete cross-correlation between the at least one parameter of the selected model and the corresponding at least one parameter of the projected at least one second earth model over a subset of the well path of the borehole.
Dickens teaches:
wherein the processing system selects the model by performing a discrete cross-correlation between the at least one parameter of the selected model and the corresponding at least one parameter of the projected at least one second earth model over a subset of the well path of the borehole. (¶25 In addition to resistivity information obtained by inverting the electromagnetic data, other types of data may be used to help constrain the resistivity model. Well log data may be used to populate the model near a given well. If seismic reflection data are available for the location, the seismically identified reflectors can be used to correlate the resistivity data between well locations)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the resistivity correlations of Dickens to the formation modeling of Yu as modified by Li, in order to aid in improving the inversion results (Li, Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BIJAN MAPAR/              Primary Examiner, Art Unit 2128